In an action, inter alia, to recover damages for breach of contract, the defendant Crawford & Company appeals from an order of the Supreme Court, Kings County (Jacobson, J), dated February 10, 2004, which, inter alia, granted the plaintiffs motion to stay arbitration of the causes of action asserted against it pending resolution of the causes of action asserted against the defendant Interstate Fire and Casualty Company.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court providently exercised its discretion in granting the plaintiffs motion to stay arbitration of the causes of action asserted against it pending resolution of the causes of action asserted against the defendant Interstate Fire and Casualty Company (hereinafter Interstate) (see CPLR 603, 4011; Baseball Off. of Commr. v Marsh & McLennan, 295 AD2d 73, 78-79 [2002]). As pleaded by the plaintiff, the causes of action against the appellant will be rendered academic if the plaintiff prevails on its causes of action against Interstate.
The appellant’s remaining contention is without merit. Prudenti, P.J., Cozier, Ritter and Spolzino, JJ., concur.